DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	The Amendment filed on 07 December 2020 has been entered; claims 44-62 remain pending. 

Response to Arguments
Applicant's arguments, see Pages 7-10 of the Remarks, filed 07 December 2020, with respect to the 103 rejections of the claims over Ward and additional references have been fully considered but they are not persuasive. Applicant argues that Ward does not teach the thickness of Layer D because Ward teaches that the thickness of the third layer 130 will typically be in the range of 50-5000 nm (Paragraph [0031]); however, third layer 130 corresponds to layer C as defined in the rejections below.  Layer D was identified as 110 or 120 in Fig. 2 and 210, 240, or 220 in Fig. 3.  From the visual representation of the layer thicknesses in Figs. 2 and 3, it appears as though 210, 240, or 220 (or 110 or 120) are 4 times as thick as Layer C (130 in Fig. 2 and 230, 250 in Fig. 3, which means that Layer D has an estimated thickness of up to 20 microns, and Fig. 3 actually depicts two supporting layers (240 and 220), which could be considered as providing further support to layer 230 (Paragraph [0033]), so the thickness of “Layer D” could be up to a (combined) 40 microns, and Paragraph [0035] teaches that there is no limit to the number of layers that can be used in the multi-layer structures of the invention.  Although this falls short of the 100 to 560 micron range, the Examiner can find no evidence that the thickness of support Layer D is critical.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 47, and 48, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US Pub. No. 2010/0206803) in view Dallas et al. (USP 7655070).
With respect to claims 44, 47, and 48, Ward teaches a composite media comprising at least three layers of media material (Figures 2 and 3) wherein there is a layer A (Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220), a layer C (Fig. 2, 130; Fig. 3, 230 or 250), and a Layer D (Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220). Layers adjacent to C (i.e. support layers; Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220) consist of bi-component fibers [0027-0028].
The mean fiber diameter of the bi-component fibers in the support layer are in the range of one micron to 100 microns [0020, i.e. "microfibers"; 0027], wherein the range is not the “mean”. However, the claimed "mean" is "greater than about 10 µm" wherein one of ordinary skill in the art at the time of the invention would have found it obvious that the disclosed range of 
According to MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% 
molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that one skilled in the art would have expected them to have the same properties.").
Further, it is well-known that pore size and fiber diameter are routinely optimized result effective variables. Therefore, whether the reference recites a range of pore size/fiber diameter or an average and without a showing of criticality one of ordinary skill in the art at the time of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Layer D was identified as 110 or 120 in Fig. 2 and 210, 240, or 220 in Fig. 3.  From the visual representation of the layer thicknesses in Figs. 2 and 3, it appears as though 210, 240, or 220 (or 110 or 120) are 4 times as thick as Layer C (130 in Fig. 2 and 230, 250 in Fig. 3, which means that Layer D has an estimated thickness of up to 20 microns, and Fig. 3 actually depicts two supporting layers (240 and 220), which could be considered as providing further support to layer 230 (Paragraph [0033]), so the thickness of “Layer D” could be up to a (combined) 40 microns, and Paragraph [0035] teaches that there is no limit to the number of layers that can be used in the multi-layer structures of the invention.  The Examiner notes that additional layers of D could add up to 20 microns with each additional layer.  Additionally, although the embodiment of Fig. 3 comprises 2 layers of supporting D, up to 40 microns thick, which falls short of the 100 to 560 micron range, the Examiner can find no evidence that the thickness of support Layer D is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ward does not teach wherein the polymeric media material of Layer D is textured and comprises grooves in a direction perpendicular to bend lines in pleats of the Layer D, but does teach that the first and second layers (110/ 120, i.e. the coarse layers) can be calendared [0028].
Ward does not teach texturing or the design of the texture.

One of ordinary skill in the art at the time of the invention would have reasonably understood that calendaring incorporates processes such as embossing (i.e. texturing). Further,
one of ordinary skill in the art at the time of the invention would have found it obvious that any design or pattern including a regular, intermediate or random pattern could be established by embossing and it was at the discretion of the user - based on a desired design - to determine the optimal design of the embossing. The specific design is not critical to the invention and Ward and Dallas clearly teach that various designs are envisaged. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). . Given that Ward teaches pleated material and Dallas teaches embossed grooves, there are only a finite number of relationships the grooves could have with respect to the pleat lines in any pattern or design and that would be parallel, perpendicular or "random". Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.

Claims 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Ward et al. (US Pub. No. 2010/0206803) in view Dallas et al. (USP 7655070) as applied to claim 44, and further in view of Sasur (US Pub. No. 2007/0084776).
With respect to claims 45 and 46, Ward in view of Dallas does not teach that the coalescing element comprises an outer non-pleated filter material that is in contact, directly or indirectly, with the pleated coalescing media or that the outer non-pleated media comprises hydrophobic material.
Ward teaches that the composite filter material is useful in a variety of liquid filtration applications [0002], but does not teach a specific housing for the filter. One of ordinary skill in 
Sasur teaches a coalescing filter media comprising a first filtration/coalescing media (12) and a water barrier (14) in contact with the media (12) (Fig. 2). Layer (16) of the coalescing media is a particle filtration filter media [0022]. The water barrier (14) is made of a hydrophobic material [0030]. The filtration/coalescing media removes particles [0022].
One of ordinary skill in the art at the time of the invention would have found it obvious to use the media of Ward in view of Dallas media as Sasur’s filtration/coalescing media layer (16) because Ward et al. suggests various uses for the media and disclose benefits of improved particle filtration capability and a low pressure drop [0006].

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasur
(US Pub. No. 2007/0084776) in view of Ward et al. (US Pub. No. 2010/0206803) and Dallas et al. (USP 7655070).
With respect to claim 49, Sasur teaches a coalescing filter media comprising a first filtration/coalescing media (12) and a water barrier (14) in contact with the media (12) (Fig. 2). Layer (16) of the coalescing media is a particle filtration filter media [0022] and recognized as the claimed “composite media”. The water barrier (14) is made of a hydrophobic material [0030]. The filtration/coalescing media removes particles [0022]. They teach the layer (16) as being an economical option [0022].
Sasur does not teach the details claimed of the particle filtration composite media.
Ward teaches a composite media comprising at least three layers of media material (Figures 2 and 3) wherein there is a layer A (Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220), a layer C (Fig. 2, 130; Fig. 3, 230 or 250), and a Layer D (Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220). 
The mean fiber diameter of the bi-component fibers in the support layer are in the range of one micron to 100 microns [0020, i.e. "microfibers"; 0027], Ward et al.’s range is not the “mean”. However, the claimed "mean" is "greater than about 10 µm" wherein one of ordinary skill in the art at the time of the invention would have found it obvious that Ward's disclosed range of 1 to 100 microns of a fiber size would reasonably convey to one of ordinary skill in the art that a "mean" of greater than 10 microns was covered by the disclosed fiber sizes. Further, one of ordinary skill in the art at the time of the invention would have found it obvious that choosing a fiber size and a mean fiber size from one to 100 µm given Ward et al.'s teaching was obvious at the time of the invention; this includes the "greater than about 10 µm". Further still, "about 10 µm" is considered by the Examiner to include all microfiber sizes of “about 10 µm” which would be fiber sizes greater than 1 µm (i.e. a microfiber) and would mean that if "about 10 µm" is greater than 1 micron of fiber size, Ward would necessarily teach the "mean" diameter being "greater than about 10 µm" as they teach 1-100 µm. Ward teaches that the pore size of the nanofiber layer is from 0.1 to 15 microns [0030]. Ward does not teach that the pore size is a "mean" pore size. However, one of ordinary skill in the art at the time of the invention would have reasonably interpreted Ward's pore size range of 0.1 to 15 microns to cover a “mean pore size of 0.2-10 µm” given that the pore size of Ward must be within 0.1 to 15 microns and, therefore, if an average were taken of the pore size it would reasonably fall near or within the claimed range of 0.2-10 µm.
According to MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3%

Further, it is well-known that pore size and fiber diameter are routinely optimized result effective variables. Therefore, whether the reference recites a range of pore size/fiber diameter or an average and without a showing of criticality one of ordinary skill in the art at the time of the invention would have reasonably concluded that “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Layer D was identified as 110 or 120 in Fig. 2 and 210, 240, or 220 in Fig. 3.  From the visual representation of the layer thicknesses in Figs. 2 and 3, it appears as though 210, 240, or 220 (or 110 or 120) are 4 times as thick as Layer C (130 in Fig. 2 and 230, 250 in Fig. 3, which means that Layer D has an estimated thickness of up to 20 microns, and Fig. 3 actually depicts two supporting layers (240 and 220), which could be considered as providing further support to layer 230 (Paragraph [0033]), so the thickness of “Layer D” could be up to a (combined) 40 microns, and Paragraph [0035] teaches that there is no limit to the number of layers that can be used in the multi-layer structures of the invention.  The Examiner notes that additional layers of D could add up to 20 microns with each additional layer.  Additionally, although the embodiment of Fig. 3 comprises 2 layers of supporting D, up to 40 microns thick, which falls short of the 100 to 560 micron range, the Examiner can find no evidence that the thickness of support Layer D is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ward does not teach wherein the polymeric media material of Layer D is textured and comprises grooves in a direction perpendicular to bend lines in pleats of the Layer D.
Ward teaches that the first and second layers (110/ 120, i.e. the coarse layers) can be calendared [0028], but does not teach texturing or the design of the texture.
Dallas teaches that calendaring processes use rollers and embossers to form layers wherein the embosser can be used with a bonding pattern that can result in regular, intermediate or random pattern (Column 6, lines 49-55).
One of ordinary skill in the art at the time of the invention would have reasonably understood that calendaring incorporates processes such as embossing (i.e. texturing). Further,
one of ordinary skill in the art at the time of the invention would have found it obvious that any design or pattern including a regular, intermediate or random pattern could be established by embossing and it was at the discretion of the user - based on a desired design - to determine the optimal design of the embossing. The specific design is not critical to the invention and Ward and Dallas clearly teach that various designs are envisaged. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). . Given that Ward teaches pleated material and Dallas teaches embossed grooves, there are only a finite number of relationships the grooves could have with respect to the pleat lines in any pattern or design and that would be parallel, perpendicular or "random". Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.
One of ordinary skill in the art at the time of the invention would have found it obvious to try using the media of Ward in view of Dallas as Sasur’s particle filtration layer (16) for the benefit of improving over the economical option provided by Sasur and using a material that offers greater filtration capability, low pressure drop, and reduce filter fouling [0003, 0006],

Claims 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Sasur (US Pub. No. 2007/0084776) in view of Ward et al. (US Pub. No. 2010/0206803) and Dallas et al. (USP 7655070) and further in view of Sprenger et al. (USP 656930).
Regarding claim 50, the prior art remains as applied to claim 49 above; however, the prior art of Claim 49 does not teach that the second - or outer filter element - is the same as the inner filter element comprising the composite filter media.
In the analogous art of coalescing elements, Sprenger teaches a double concentric composite filter arrangement (Figure 4, 30 and 40), including two layers of pleated media simply provides twice the surface area of media available for particle separation and filtration.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a second composite media for the benefit of improving particle separation and produce a cleaner product.

With respect to Claim 51, layers adjacent to C (i.e. support layers; Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220) consist of bi-component fibers [0027-0028].

Claims 52-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasur (US Pub. No. 2007/0084776) in view of Ward et al. (US Pub. No. 2010/0206803) and Dallas et al. (USP 7655070).
With respect to claims 52 and 53, Sasur teaches a method for removing a dispersed phase from a mixture of the dispersed phase and a continuous phase [0002, 0017]. To carry out the method, Sasur teaches a coalescing filter media comprising a first filtration/coalescing media (12) and a water barrier (14) in contact with the media (12) (Fig. 2). Layer (16) of the coalescing media is a particle filtration filter media [0022] and recognized as the claimed “composite media”. The water barrier (14) is made of a hydrophobic material [0030]. The 
Sasur does not teach the details claimed of the particle filtration composite media.
Ward teaches a composite media comprising at least three layers of media material (Figures 2 and 3) wherein there is a layer A (Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220), a layer C (Fig. 2, 130; Fig. 3, 230 or 250), and a Layer D (Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220).
Layers adjacent to C (i.e. support layers; Fig. 2, 110 or 120; Fig. 3, 210, 240 or 220) consist of bi-component fibers [0027-0028].
The mean fiber diameter of the bi-component fibers in the support layer are in the range of one micron to 100 microns [0020, i.e. "microfibers"; 0027], Ward’s disclosed range is not the “mean”. However, the claimed "mean" is "greater than about 10 µm" wherein one of ordinary skill in the art at the time of the invention would have found it obvious that Ward’s disclosed range of 1 to 100 microns of a fiber size would reasonably convey to one of ordinary skill in the art that a "mean" of greater than 10 microns was covered by the disclosed fiber sizes. Further, one of ordinary skill in the art at the time of the invention would have found it obvious that choosing a fiber size and a mean fiber size from one to 100µm given Ward’s teaching was obvious at the time of the invention; this includes the "greater than about 10 µm". Further still, "about 10 µm" is considered by the Examiner to include all microfiber sizes of “about 10 µm” which would be fiber sizes greater than 1 µm (i.e. a microfiber) and would mean that if "about 10 µm" is greater than 1 micron of fiber size, Ward et al. would necessarily teach the "mean" diameter being "greater than about 10 µm" as they teach 1-100 µm. Ward teaches that the pore size of the nanofiber layer is from 0.1 to 15 microns [0030]. Ward does not teach that the pore size is a "mean" pore size. However, one of ordinary skill in the art at the time of the invention would have reasonably interpreted Ward's pore size range of 0.1 to 15 microns to cover a “mean pore size of 0.2-10 µm” given that the pore size of Ward must be within 0.1 to 15 microns 
According to MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium
Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that one skilled in the art would have expected them to have the same properties.").
Further, it is well-known that pore size and fiber diameter are routinely optimized result effective variables. Therefore, whether the reference recites a range of pore size/fiber diameter or an average and without a showing of criticality one of ordinary skill in the art at the time of the invention would have reasonably concluded that “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Layer D was identified as 110 or 120 in Fig. 2 and 210, 240, or 220 in Fig. 3.  From the visual representation of the layer thicknesses in Figs. 2 and 3, it appears as though 210, 240, or 220 (or 110 or 120) are 4 times as thick as Layer C (130 in Fig. 2 and 230, 250 in Fig. 3, which means that Layer D has an estimated thickness of up to 20 microns, and Fig. 3 actually depicts two supporting layers (240 and 220), which could be considered as providing further support to layer 230 (Paragraph [0033]), so the thickness of “Layer D” could be up to a (combined) 40 microns, and Paragraph [0035] teaches that there is no limit to the number of layers that can be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ward does not teach wherein the polymeric media material of Layer D is textured and comprises grooves in a direction perpendicular to bend lines in pleats of the Layer D, but teaches that the first and second layers (110/ 120, i.e. the coarse layers) can be calendared [0028].
Ward does not teach texturing or the design of the texture.
Dallas teaches that calendaring processes use rollers and embossers to form layers wherein the embosser can be used with a bonding pattern that can result in regular, intermediate or random pattern (col. 6, lines 49-55).
One of ordinary skill in the art at the time of the invention would have reasonably understood that calendaring incorporates processes such as embossing (i.e. texturing). Further, one of ordinary skill in the art at the time of the invention would have found it obvious that any design or pattern including a regular, intermediate or random pattern could be established by embossing and it was at the discretion of the user - based on a desired design - to determine the optimal design of the embossing. The specific design is not critical to the invention and Ward in view of Dallas clearly teach that various designs are envisaged. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). . Given that Ward teaches pleated material and Dallas teaches embossed grooves, there are only a finite number of relationships the grooves could have with respect to the pleat lines in any pattern or design and that would be 
One of ordinary skill in the art at the time of the invention would have found it obvious to try using the media of Ward in view of Dallas, as a particle filtration composite media, as Sasur’s particle filtration layer (16) for the benefit of improving over the economical option provided by Sasur and using a material that offers greater filtration capability, low pressure drop, and reduce filter fouling [0003, 0006],

With respect to claim 54, Ward teaches the bi-component fibers comprise a first and second polymer having different melting points [0027].

With respect to claim 55: the two polymeric materials are polyethylene (melting point 110°C) and polypropylene (melting point 130°C) (See Hegde et al., 2004 for evidence; provided in the parent application 13/827,968).
With respect to claims 56, 57, 59, and 60, the bi-component fibers comprise a first and second polymer having different melting points [0027] in a sheath-core configuration [0028]. The two polymeric materials are polyethylene sheath (melting point 110°C) and polypropylene core (melting point 130°C) (See Hegde et al., 2004 for evidence).

With respect to claim 58, Ward teaches that the multilayer structure includes an additional non-nanofiber layer (i.e. structural microfiber layer) (i.e. Layer “B”) wherein the additional non-nanofiber layer is adjacent to another non-nanofiber layer with no nanofiber layer between them [0036]. This would be Layer "B" provided between Layer A (non-nanofiber layer) and Layer C (nanofiber layer).



With respect to claim 62, Ward teaches the nanofibers are made of polyester and polyamides [0030].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01 March 2021